DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

status
This Office Action is in response to the remarks and amendments filed on 06/13/2022. The objections to the specification and claims have been withdrawn. Furthermore, the previous 35 USC 112 rejections have also been withdrawn. Claims 1-10, 15, and 17-22 remain pending for consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 and on 08/24/2022 were filed after the mailing date of the Non-Final action on 03/15/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the term “comprises” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 15 and 17-21 are objected to because of the following informalities:
In claim 15, the phrase “gas bubbles dissolved in the liquid within the cell moves” will be interpreted as --gas bubbles dissolved in the liquid within the cell move--
Appropriate correction is required.
Claims 17-21 are objected to due to dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cold air supply” in claims 1, 7-8, 10, 15, 17, and 22.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “cold air supply” corresponds to a compressor, a fan, and a refrigerant valve as described in the specification (paragraph [0179]) of the application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 18, applicant has added the limitation “a third liquid supply amount” in line 4 of claim 18.  On paragraph [0333] of the originally filed specification, Applicant discloses that “when the transparent ice heater 430 operates abnormally, water is supplied to the ice making cell 320a as much as a second water supply amount smaller than the first water supply amount”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP.2006275510A (herein after referred to as Sakamoto) in view of WO. 03016796 A1 (herein after referred to as Kim).
Regarding claim 1, Sakamoto teaches a technique for making ice which includes a refrigerator (refrigerator-freezer main body 1 Fig. 1) comprising: a storage chamber (ice making chamber 5 Fig. 1); a cold air supply configured to supply cold air (paragraph [0020]); a tray (ice tray 11 Fig. 4) provided in the storage chamber and including a cell (recesses paragraph [0018]) that forms a space in which liquid introduced into the space is to phase-change into ice (paragraph [0018]); a heater (cord heater 22 Fig. 9) configured to provide heat to the tray (paragraph [0045]); and a controller (control device paragraph [0067]) configured to: operate the heater while the ice is being formed (paragraph [0066])  so that gas bubbles dissolved in the liquid within the cell (substance which forms a cloudiness paragraph [0043]) move from a first portion of the space where the liquid has phase changed into the ice to a second portion of the space where the liquid is in a fluid state (paragraph [0067]).
Sakamoto teaches the invention as described above but fails to explicitly teach a controller configured to: start an ice making process after a liquid supply amount of the liquid is supplied to the cell, a controller configured to determine whether the heater operates abnormally during an ice making process, and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process.
However, Kim teaches an ice maker with a controller (control unit 70 Fig. 3) configured to: start an ice making process (page 21 lines 9-13) after a liquid supply amount of the liquid is supplied to the cell (page 20 lines 13-14), a controller configured to determine whether the heater (heater 15 Fig. 2b) operates abnormally during an ice making process (page 8 lines 5-6), and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process (page 6 lines 9-14 and page 27 lines 8-11) to  monitor the heater of the ice maker and still allow for ice production in the event the heater is malfunctioning.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to: start an ice making process after a liquid supply amount of the liquid is supplied to the cell, a controller configured to determine whether the heater operates abnormally during an ice making process, and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process in view of the teachings of Kim to monitor the heater of the ice maker and still allow for ice production in the event the heater is malfunctioning.
Furthermore, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	
Regarding claim 2, the combined teachings teach wherein the controller (control unit 70 Fig. 3 of Kim) is configured to determine that the heater (heater 15 Fig. 2b of Kim) operates abnormally during the ice making process (page 5 lines 13-16 of Kim), based on an elapsed time having elapsed from the start of the ice making process (steps 210 and 220 Fig. 8 of Kim) until a temperature of the cell sensed by a temperature sensor (temperature sensor 8 Fig. 2b of Kim) reaches a first reference temperature (page 8 lines 16-19 of Kim).
Regarding claim 3, the combined teachings teach wherein, when the elapsed time is longer than a set time (step 220 Fig. 8 of Kim), the controller determines that the heater operates normally (step 220 Fig. 8 of Kim), and performs an ice separation process (steps 240-280 Fig. 8 of Kim).
Regarding claim 4, the combined teachings teach wherein, when the elapsed time is less than a set time (page 22 lines 7-11 and step 210 Fig. 8 of Kim), the controller determines that the heater operates abnormally (step 220 Fig. 8 of Kim).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of KR. 20060124338 A (herein after referred to as Chang).
Regarding claim 5, the combined teachings teach wherein, when the elapsed time is longer than the set time (step 510 Fig. 7 of Kim), the controller performs the ice separation process (step 530 Fig. 7 of Kim).
The combined teachings teach the invention as described above but fail to explicitly teach a controller that performs the ice separation process after waiting a waiting reference time from a time point when the temperature sensed by the temperature sensor reaches the first reference temperature.
However, Chang teaches a refrigerator with a controller (controller 60 Fig. 2) that performs the ice separation process after waiting a waiting reference time (idle waiting time paragraph [0016]) from a time point when the temperature sensed by the temperature sensor (temperature sensor 80 paragraph [0016]) reaches the first reference temperature (paragraph [0016]) to allow for complete ice formation.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller that performs the ice separation process after waiting a waiting reference time from a time point when the temperature sensed by the temperature sensor reaches the first reference temperature in view of the teachings of Chang to allow for complete ice formation.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of US. 20140165598 A1 (herein after referred to as Boarman).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the tray comprises a first tray to define a first portion of the cell and a second tray to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space of the cell to receive liquid to be phase-changed to form ice, and the second tray contacts the first tray during the ice making process, and the second tray is spaced apart from the first tray in an ice separation process.
However, Boarman teaches an ice maker wherein the tray (mold apparatus 30 Fig. 2 of Boarman) comprises a first tray (first mold portion 32 Fig. 2 of Boarman) to define a first portion of the cell and a second tray (second mold portion 32 Fig. 2 of Boarman) to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space (mold cavity 40 Fig. 2 of Boarman) of the cell to receive liquid to be phase-changed to form ice (paragraph [0086] of Boarman), and the second tray contacts the first tray during the ice making process (closed position C paragraph [0086] of Boarman), and the second tray is spaced apart from the first tray in an ice separation process (open position O paragraph [0087] of Boarman) to provide an ice tray that comprises a mold with 2 pieces which can produce spherical ice. 
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a tray comprising a first tray to define a first portion of the cell and a second tray to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space of the cell to receive liquid to be phase-changed to form ice, and the second tray contacts the first tray during the ice making process, and the second tray is spaced apart from the first tray in an ice separation process in view of the teachings of Boarman to provide an ice tray that comprises a mold with 2 pieces which can produce spherical ice.
Regarding claim 7, the combined teachings teach the cold air supply (cooling source 50 Fig. 2 of Boarman) to supply cold air to the cell (step 112 Fig. 3 of Boarman) after the second tray moves to an ice making position (closed position C paragraph [0086] of Boarman) and after the liquid supply amount of the liquid is supplied to the cell (paragraph [0103] of Boarman), after completion of the ice making process, the second tray to move in a forward direction (Fig. 2A of Boarman) to an ice separation position (open position O paragraph [0087] and step 118 Fig. 3 of Boarman) so that the ice in the cell may be removed, and after completion of the ice separation process, the second tray to move in a reverse direction to a liquid supply position (step 122 Fig. 3 of Boarman).
The combined teachings teach the invention as described above in an embodiment disclosed by Boarman but fail to explicitly teach a controller performing the aforementioned functions.
However, another embodiment of Boarman teaches a controller that can perform the aforementioned functions (control board 452 Fig. 16 adapted to control the operational systems of the ice maker paragraph [0111] and paragraph [0104]) to automate the ice making process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker disclosed in one embodiment of Boarman to include a controller that controls the cold air supply to supply cold air to the cell after the second tray moves to an ice making position and after the liquid supply amount of the liquid is supplied to the cell, after completion of the ice making process, the controller controls the second tray to move in a forward direction to the ice separation position so that the ice in the cell may be removed, and after completion of the ice separation process, the controller controls the second tray to move in a reverse direction to the liquid supply position in view of the teachings of another embodiment of Boarman to automate the ice making process.
Regarding claim 8, the combined teachings teach wherein the controller (control board 452 Fig. 16 of Boarman) controls the cold air supply (cooling source 50 Fig. 2 of Boarman) to supply cold air to the cell after the second tray moves to an ice making position (step 112 Fig. 3 of Boarman) and after the subsequent liquid supply amount of the liquid is supplied to the cell (mold cavity 40 is filled with liquid paragraph [0102] of Boarman), and the controller determines that the ice making process is completed when a sensed temperature in the cell reaches a first reference temperature (step 520 Fig. 7 and page 21 lines 14-18 of Kim).
Regarding claim 9, the combined teachings teach wherein when the ice making process is determined to have been completed, the controller (control unit 70 Fig. 3 of Kim) determines whether an ice making time has passed a completion reference time, and when the ice making time is determined to not have passed the completion reference time, the controller performs the ice separation process after the ice making time has passed the completion reference time (step 510 Fig. 7 and page 21 lines 9-13 of Kim).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of JP. H0819734 A (herein after referred to as Nakamoto).
Regarding claim 10, the combined teachings teach wherein the controller (control unit 70 Fig. 3 of Kim) is configured to control one or more of cooling power of the cold air supply (page 8 lines 3-4 of Kim).
The combined teachings teach the invention as described above but fail to explicitly teach a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell.
However, Nakamoto teaches a method for supplying an amount of warm liquid with a controller (controlling apparatus 20 Fig. 1) configured to control the heating amount of the heater (heater 3 Fig. 3) based on a mass per unit height of liquid in the cell (abstract) to allow for an efficient way of heating the water contained in the ice tray.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell in view of the teachings of Nakamoto to allow for an efficient way of heating the water contained in the ice tray.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo hara (US4910974, herein after referred to as Hara) in view of Sakamoto.
Regarding claim 15, Hara teaches a refrigerator (refrigerator Col. 2 line 7) comprising: a storage chamber (freezer Col. 2 line 7); a cold air supply (freezing system Col. 4 line 57)  configured to supply cold air (Col. 4 lines 55-61); a tray (ice making chamber 10 Fig. 1) provided in the storage chamber and including a cell (freezing cells 13 and 15 form the cells Fig. 1) that forms a space (spherical spaces Col.5 lines 1-12) in which liquid (water Col. 5 line 16) introduced into the space is to phase-change into ice (Col. 6 lines 44-49), the tray including a first tray (first freezing chamber 11 Fig. 1) to define a first portion (first freezing cells 13 Fig. 1) of the cell and a second tray (second freezing chamber 12 Fig. 1) to define a second portion (second freezing cells 15 Fig. 1) of the cell, the first portion and the second portion of the cell being configured to define the space of the cell (Col. 5 lines 1-12), the second tray being movable with respect to the first tray (Fig. 6 and Col. 10 lines 36-45); a liquid supply (water tray 38 Fig. 1) configured to supply the liquid to the space (Col. 5 lines 13-24); a temperature sensor (thermostat Th1 Fig. 1) configured to sense a temperature (Col. 9 lines 49-56) in the cell; a heater (heater H Fig. 13) configured to supply heat (Col. 14 lines 32-36) and disposed adjacent to the second tray (Fig. 13); and a controller (control circuit Fig. 15) configured to control the heater (Fig. 15 and Col. 14 lines 27-36).
Hara teaches the invention as described above but fails to explicitly teach wherein in response to selection of a first ice mode, the controller is configured to control liquid supply such that during a liquid supply process a first liquid supply amount of the liquid is supplied to the cell, and to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell moves from the first portion of the space where the liquid has phase-changed into the ice to the second portion of the space where the liquid is in a fluid state, and in response to selection of a second ice mode, the controller controls liquid supply such that during the liquid supply process a second liquid supply amount of the liquid is supplied to the cell, wherein the second liquid supply amount is less than the first liquid supply amount.
However, Sakamoto teaches wherein in response to selection of a first ice mode (transparent ice making mode paragraph [0067]), the controller (control device paragraph [0067]) is configured to control liquid supply (feed water pump paragraph [0067]) such that during a liquid supply process (step 33 paragraphs [0067] and [0068]) a first liquid supply amount (amount of water supplied during time t1 paragraph [0067]) of the liquid is supplied to the cell, and to operate the heater (heater 22 Fig. 8) while the ice is being formed (paragraph [0068]) so that gas bubbles (bubbles paragraph [0026]) dissolved in the liquid within the cell (paragraph [0026]) move from the first portion of the space where the liquid has phase-changed (the surface exposed to the low temperature in paragraph [0026] which is understood to be the top of tray 11 Fig. 4) into the ice to the second portion of the space where the liquid is in a fluid state (bubbles are released to the unfrozen part paragraph [0026] which is understood to be the bottom of the tray where the water is still in a liquid state), and in response to selection of a second ice mode (normal ice making mode paragraph [0070]), the controller controls liquid supply such that during the liquid supply process a second liquid supply amount (the amount of liquid supplied during time t2 paragraph [0067]) of the liquid is supplied to the cell, wherein the second liquid supply amount is less (paragraph [0067]) than the first liquid supply amount to provide a transparent ice making mode and a normal ice making mode.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Hara to include in response to the selection of a first ice mode, a controller that is configured to control liquid supply such that during a liquid supply process a first liquid supply amount of the liquid is supplied to the cell, and to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell moves from the first portion of the space where the liquid has phase-changed into the ice to the second portion of the space where the liquid is in a fluid state, and in response to selection of a second ice mode, the controller controls liquid supply such that during the liquid supply process a second liquid supply amount of the liquid is supplied to the cell, wherein the second liquid supply amount is less than the first liquid supply amount in view of the teachings of Sakamoto to provide a transparent ice making mode and a normal ice making mode.
Regarding claim 20, the combined teachings teach wherein, in the second ice mode (non-transparent ice making mode paragraph [0067] of Sakamoto), when the sensed temperature in the cell reaches a first reference temperature (paragraph [0032] of Sakamoto), the controller (control device paragraph [0067] of Sakamoto) determines that the ice making process is completed (paragraph [0032] of Sakamoto), when the ice making process is determined to have been completed (paragraph [0032] of Sakamoto), the controller determines whether an ice making time has passed a completion reference time (paragraph [0032] of Sakamoto), and when the ice making time is determined to have not passed the completion reference time, the controller performs the ice separation process after the ice making time has passed the completion reference time (paragraphs [0031] and [0032] of Sakamoto).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Sakamoto and in further view of Nakamoto. 
Regarding claim 17, the combined teachings teach wherein the controller (control devices paragraph [0020] of Sakamoto) is configured to control one or more of cooling power of the cold air supply (paragraph [0020] of Sakamoto).
The combined teachings teach the invention as described above but fail to explicitly teach a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell.
However, Nakamoto teaches a controller (controlling apparatus 20 Fig. 1) configured to control the heating amount of the heater (heater 3 Fig. 3) based on a mass per unit height of liquid in the cell (abstract) to allow for an efficient way of heating the water contained in the ice tray.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell in view of the teachings of Nakamoto to allow for an efficient way of heating the water contained in the ice tray.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Sakamoto and in further view of Kim.
Regarding claim 18, the combined teachings teach the invention as described above but fail to explicitly teach wherein, in the first ice mode, the controller determines whether the heater operates abnormally, and when the heater is determined to operate abnormally, the controller controls the liquid supply, in a subsequent liquid supply process, so that a third liquid supply amount of the liquid less than the first liquid supply amount is supplied to the cell.
However, Kim teaches a controller (control unit 70 Fig. 4) that determines whether the heater (heater 15 Fig. 2b) operates abnormally (step 350 Fig. 4 and page 23 lines 11-15), and when the heater is determined to operate abnormally (page 23 lines 16-22), the controller controls the liquid supply (the controller regulates the amount of water supplied based on the regulating knob page 8 lines 9-20), in a subsequent liquid supply process, so that a third liquid supply amount (Kim teaches the initial values can be adjusted in page 23 lines 21-22 which is understood as the amount of water supplied can be lowered) of the liquid less than the first liquid supply amount is supplied to the cell to still allow ice to be produced when the heater is not working properly.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include in the first ice mode, a controller that determines whether the heater operates abnormally, and when the heater is determined to operate abnormally, the controller controls the liquid supply, in a subsequent liquid supply process, so that a third liquid supply amount of the liquid less than the first liquid supply amount is supplied to the cell in view of the teachings of Kim to still allow ice to be produced when the heater is not working properly.
Furthermore, it is understood, claim 18 includes an intended use recitation, for example “…the controller determines...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Sakamoto and in further view of JP  2013181734 A (herein after referred to as Katsuya).
Regarding claim 19, the combined teachings teach the invention as described above but fails to explicitly teach wherein the controller is configured to turn off the heater in the second ice mode.
However, Katsuya teaches an ice maker wherein the controller (circuit board 48 Fig. 4) is configured to turn off the heater (ice heater 27 Fig. 2) in the second ice mode (non-transparent ice making mode paragraph [0011]) to allow for the production of a non-transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a controller configured to turn off the heater in the second ice mode in view of the teachings of Katsuya to allow for the production of a non-transparent ice.
Regarding claim 21, the combined teachings teach the invention as described above but fails to explicitly teach wherein the first ice mode is a transparent ice mode, and the second ice mode is a quick ice making mode.
However, Katsuya teaches wherein the first ice mode is a transparent ice mode (transparent ice making mode paragraph [0080] of Katsuya), and the second ice mode is a quick ice making mode (rapid ice making mode paragraph [0080] of Katsuya) to provide the user with the option of two different types of ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first ice mode that is a transparent ice mode, and a second ice mode that is a quick ice making mode in view of the teachings of Katsuya to provide the user with the option of two different types of ice.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuo hara in view of Sakamoto and in further view of Yoon et al. (US20190219317A1, herein after referred to as Yoon).
Regarding claim 22, Hara teaches a refrigerator (refrigerator Col. 2 line 7) comprising: a storage chamber (freezer Col. 2 line 7); a cold air supply (freezing system Col. 4 line 57) configured to supply cold air (Col. 4 lines 55-61); a tray (ice making chamber 10 Fig. 1) provided in the storage chamber and including a cell (freezing cells 13 and 15 form the cells Fig. 1) that forms a space (spherical spaces Col.5 lines 1-12) in which liquid (water Col. 5 line 16) introduced into the space is to phase-change into ice (Col. 6 lines 44-49); a liquid supply (water tray 38 Fig. 1) configured to supply the liquid to the space (Col. 5 lines 13-24); a temperature sensor (thermostat Th1 Fig. 1) configured to sense a temperature (Col. 9 lines 49-56) in the cell; a heater (heater H Fig. 13) configured to supply heat (Col. 14 lines 32-36); and a controller (control circuit Fig. 15) configured to control the heater (Fig. 15 and Col. 14 lines 27-36).
Hara teaches the invention as described above but fails to explicitly teach wherein in response to selection of a first ice mode, the controller controls the liquid supply such that during a liquid supply process a first liquid supply amount of the liquid is supplied to the cell, and in response to selection of a second ice mode, the controller controls the liquid supply such that during the liquid supply process a second liquid supply amount of the liquid is supplied to the cell, wherein the second liquid supply amount is less than the first liquid supply amount.
However, Sakamoto teaches wherein in response to selection of a first ice mode (transparent ice making mode paragraph [0067]), the controller (control device paragraph [0067]) controls the liquid supply (feed water pump paragraph [0067]) such that during a liquid supply process (step 33 paragraphs [0067] and [0068]) a first liquid supply amount (amount of water supplied during time t1 paragraph [0067]) of the liquid is supplied to the cell, and in response to selection of a second ice mode (normal ice making mode paragraph [0070]), the controller controls the liquid supply such that during the liquid supply process a second liquid supply amount (the amount of liquid supplied during time t2 paragraph [0067]) of the liquid is supplied to the cell, wherein the second liquid supply amount is less (paragraph [0067]) than the first liquid supply amount to provide a transparent ice making mode and a normal ice making mode.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Hara to include in response to the selection of a first ice mode, the controller controls the liquid supply such that during a liquid supply process a first liquid supply amount of the liquid is supplied to the cell, and in response to selection of a second ice mode, the controller controls the liquid supply such that during the liquid supply process a second liquid supply amount of the liquid is supplied to the cell, wherein the second liquid supply amount is less than the first liquid supply amount in view of the teachings of Sakamoto to provide a transparent ice making mode and a normal ice making mode.
The combined teachings teach the invention as described above but fail to explicitly teach wherein in the first ice mode, the controller is configured to control the heater such that an output of the heater is decreased from a predetermined starting output to a first output and then the output of the heater is increased again from the first output to a second output.
However, Yoon teaches wherein in the first ice mode (clear ice making paragraph [0156]), the controller (controller 105 Fig. 1) is configured to control the heater (paragraph 0157]) such that an output (paragraph [0156]) of the heater is decreased from a predetermined starting output (the output when 6.8V is applied paragraph [0157] and Fig. 30) to a first output (the output when 5.9V is applied paragraph [0158] and Fig. 30) and then the output of the heater is increased again from the first output to a second output (the output when 6.6V is applied paragraph [0159] and Fig. 30) to provide clear ice (paragraph [0156]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include in the first ice mode, a controller that is configured to control the heater such that an output of the heater is decreased from a predetermined starting output to a first output and then the output of the heater is increased again from the first output to a second output in view of the teachings of Yoon to provide clear ice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Kim does not teach or suggest the following features: “a controller configured to determine whether the heater operates abnormally during an ice making process, and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process” and that the amount of water supplied to the ice maker is only regulated by the user, Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this particular case, Kim discloses all the structural features of the claim including a controller, a heater, and a water supply.  Further, Kim clearly shows that the amount of the water supplied to the icemaker is controlled by the controller using inputs from the regulating knob (page 8 lines 9-20).  
Moreover, to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04). Thus, the combined teachings disclose all the structural features of the claim and are capable of performing the intended use functions.  Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
Further, in response to applicant's argument that Sakamoto should not be changed by Boarman, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385, 1397 (2007). "In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at, 82 USPQ2d at 1396. The "hypothetical 'person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The Examiner disagrees that the proposed modification would materially change Sakamoto's principle of operation. Sakamoto's principle of operation is to provide a technic for making ice and obtain highly transparent ice by separating gas components and ion components dissolved in water supplied to an ice tray (paragraph [0001]). The modification of incorporating a tray including a first and second mold portions of Borman into the body of Sakamoto would not materially change Sakamoto's principle of operation. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763